IN THE SUPREME COURT OF THE STATE OF NEVADA


                  WILLIAM CARL MISIEWICZ,                                   No. 70038
                                    Appellant,
                                vs.
                  THE STATE OF NEVADA,
                                                                                  FILED
                                          Respondent.                             JUN 2 3 2016
                                                                                TRACE K LINDEMAN
                                                                             CLERK OF SUPREME COURT
                                                                             ev
                                                                                   DEPUTY CLERK

                                        ORDER DISMISSING APPEAL

                              This appeal was initiated by the filing of a pro se appeal.
                  Eighth Judicial District Court, Clark County; Douglas Smith, Judge.
                              Appellant filed a notice of appeal on March 17, 2016. No
                  appealable order was designated in the notice of appeal. Because
                  appellant failed to designate an appealable order, we lack jurisdiction over
                  this appeal, and we
                              ORDER this appeal DISMISSED.'




                                                    et.   41741      , J.
                                          Douglas


                                             , J.




                       'In light of this order, we take no action on the pro se motion filed
                  May 25, 2016.

SUPREME COURT
      OF
    NEVADA

(0) 1947A   es.
                                                                                            go- l q(019
                cc: Hon. Douglas Smith, District Judge
                     William Carl Misiewicz
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
       OF
   NEVADA
                                                  2
  1.947A